DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed om May 16, 2022.
Claims 1, 12 and 17 have been amended.
Claims 11 and 20 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-10, 12-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2012/0295588).
Regarding claims 1, 12 and 17, Chen discloses mobile terminal comprising a near-field communication device (see fig.1, element 11/1 and it description) the terminal being configured to: determine a geographic position of the mobile terminal (see abstract, fig.1, element 14, paragraph [0013] and its description); select from a configuration table stored in an internal memory of the mobile terminal, a set of a plurality of configuration parameters of the near-field communication device based on the geographic position (see abstract, fig.1, elements 14, 15, 16, fig.2, steps S21-S22, paragraphs [0011], [0013-0015], [0017-0019] and its description); and apply the selected set of configuration parameters to the near-field communication device, wherein each set of parameters of the configuration table includes instructions for setting components for frequency or impedance matching of antenna circuits of the near-field communication device (see abstract, fig.1, element 15, fig.2, steps S23-S24, paragraphs [0020-0021] and its description). 
Regarding claims 2, 13 and 21, Chen further discloses the configuration the near-field communication device is integrated in a semiconductor chip (see paragraph [0012]).
Regarding claims 3 and 14, Chen further discloses the configuration table is stored in a memory of the mobile terminal, external to the semiconductor chip (see paragraph [0014]).
Regarding claims 4, 15 and 22, Chen further discloses the configuration table is stored in a memory internal to the semiconductor chip (see abstract, fig.1, elements 11, 15, 16, fig.2, steps S21-S22, paragraphs [0011], [0014] and its description).
Regarding claim 7, Chen further discloses the geographic position of the mobile terminal is determined from radio signals received by a radio communication device of the mobile terminal (see abstract, fig.1, element 14, paragraphs [0011], [0013] and its description).
Regarding claims 9, 16 and 18, Chen further discloses the configuration table contains a plurality of sets of configuration parameters associated with different geographic positions (see fig.1, element 151-153, paragraphs [0015], [0018], [0024-0025], [0027] [0035] and its description).

Claims 1-2, 4, 9-10, 12-13, 15-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sklovsky et al. (2009/0247077).
Regarding claims 1, 12 and 17, Sklovsky discloses a mobile terminal comprising a near-field communication device (see abstract, fig.1, element 101/100, paragraph [0036] and its description), the terminal being configured to: determine a geographic position of the mobile terminal (see paragraph [0029]); select from a configuration table stored in an internal memory of the mobile terminal, a set of a plurality of configuration parameters of the near-field communication device based on the geographic position (see abstract, fig.3, elements 311, 313, 304, paragraphs [0003], [0024], [0030], [0035], [0055], [0059] and its description); and apply the selected set of configuration parameters to the near-field communication device, wherein each set of parameters of the configuration table includes instructions for setting components for frequency or impedance matching of antenna circuits of the near-field communication device (see abstract, fig.3, elements 311, 313, 304, paragraphs [0003], [0024], [0030], [0035], [0055], [0059-0061] and its description).
Regarding claims 2, 13 and 21, Sklovsky further discloses the near-field communication device is integrated in a semiconductor chip (see fig.1, element 101,  fig.3, element 300 and description).
Regarding claims 4, 15 and 22, Sklovsky further discloses the configuration table is stored in a memory internal to the semiconductor chip (see fig.2, elements 212, 216,  fig.3, elements 304, 300, paragraph [0055] and descriptions).

Regarding claims 9, 16 and 18, Sklovsky further discloses the configuration table contains a plurality of sets of configuration parameters associated with different geographic positions (see paragraphs [0053], [0055]).
Regarding claims 10, 19, Sklovsky further discloses the configuration table is updated during phases of update of the mobile terminal (see fig.3, element 310, paragraph [0048] and its description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2012/0295588) in view of Bradley, Jr. et al. (2013/0029693).
Regarding claim 6, Chen discloses all the subject matters described except the geographic position of the mobile terminal is determined from satellite signals. However, Bradley, Jr. discloses a PDA comprising the geographic position of the mobile terminal is determined from satellite signals received by a satellite geolocation device of the mobile terminal (see fig.1, element 20, paragraph [0057] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Bradley’s satellite signals in order to increase the receiver accuracy and reliability.
Regarding claim 5, Bradley further discloses the geographic position of the mobile terminal is determined from signals received by the near-field communication device from a near-field communication reader (see abstract, fig.2, element 57, paragraphs [0015], [0060], [0080] and its description).
Regarding claim 8, Bradley further discloses the geographic position of the mobile terminal is input by the user via a user interface of the mobile terminal (see fig.18, paragraph [0075] and it description).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647